internal_revenue_service number release date index number ---------------- ------------------- ---------------------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact --------------------- id no ---------------- telephone number -------------------- refer reply to cc eee eoet eo3 plr-107169-18 date june legend foundation ------------------------------------------------------ corporation ---------------- state ------------------ dear ------------------ this letter responds to your request for rulings that foundation will be treated as a single entity and corporation will be treated as a component part of foundation under sec_1_170a-9 facts foundation a community organization formed by four banks is established as a_trust under state law foundation makes distributions for charitable educational and scientific purposes primarily in a six-county region in the state foundation is exempt under sec_501 of the internal_revenue_code code and is a publicly_supported_organization described in sec_170 foundation is the sole member of corporation corporation is exempt under sec_501 and is an organization described in sec_509 foundation states that it initially funded corporation by transferring assets to corporation and continued funding corporation with assets donated to the community_foundation corporation’s articles of plr-107169-18 incorporation and its bylaws provide that corporation is organized and operated exclusively for charitable educational and scientific purposes for the benefit of foundation corporation’s governing documents also provide that corporation’s purpose is to receive gifts devises bequests and contributions and use invest reinvest or distribute funds to support foundation’s exempt purposes corporation represents that it has been described to the local community as a supporting_organization of the foundation since its inception the foundation’s declaration of trust provides that all gifts grants devises or bequests to the foundation shall be subject_to the provisions contained in the declaration of trust and all agreements to establish funds in trust form have been made subject_to the terms of the declaration of trust corporation’s articles and bylaws provide that corporation is organized and operated for the benefit of foundation corporation and foundation will amend corporation’s articles and bylaws to provide that any and all gifts devises and bequests to corporation are subject_to the terms and conditions of the organizing documents and common governing documents of the foundation foundation and corporation represent that they use a single distribution committee to evaluate grant requests and make recommendations to the foundation’s board foundation selects the recommendations to be funded and identifies funds from both the foundation and corporation to fund the requests the organizing documents of the foundation and corporation make both organizations subject_to a common governing body specifically corporation will amend its articles and bylaws to provide that corporation’s board shall consist of all the current members of foundation’s board_of trustees so that all such individuals are concurrently serving as members of both the board_of directors of the corporation and the board_of trustees of the foundation further the organizing documents of foundation and the amended governing documents of corporation provide that the boards of directors have the power to modify conditions or restrictions concerning the distributions of income and principal for charitable purposes and to remove any trustee that has breached its fiduciary duty or failed to produce a reasonable return on net_income foundation and corporation’s organizing documents require that each prepare annual reports foundation and corporation represent that they have filed separate form 990s each year although the foundation has included the net value of funds held by corporation on its form_990 balance_sheet as other assets of foundation plr-107169-18 foundation will operate corporation as one of its component parts and not as a supporting_organization separately recognized as exempt under sec_501 corporation will cease filing a separate form_990 file a final form_990 and label it as a final return thereafter foundation will fully report the funds and assets of corporation on foundation’s form_990 foundation and corporation represent that corporation has been presented to the community and is perceived to be a single entity with foundation all donations in recent years have been made to corporation foundation and corporation state that in light of a trend by the general_public to donate to organizations in corporate form rather than trust form and in recognition of the reduced administrative fees when foundation assets are held in corporate custodial form rather than in trust form which frees up more funds for charitable purposes foundation and corporation will seek court and attorney_general approval to transfer foundation assets held in trust form to custodial assets held in corporate form by corporation rulings requested foundation will be treated as a single entity under sec_1_170a-9 corporation will be treated as a component part of foundation under sec_1_170a-9 in addition any other funds associated with foundation that meet the requirements of sec_1_170a-9 also will be treated as component parts of foundation under sec_1_170a-9 because foundation is treated as a single entity and corporation is treated as a component part of foundation foundation and corporation will file an annual return form_990 as a single entity law in general sec_6033 provides that every organization_exempt_from_taxation under sec_501 shall file an annual return sec_6033 generally provides the information to be furnished annually by organizations described in sec_501 sec_1_170a-9 provides that for purposes of sec_170 sec_501 sec_507 sec_508 sec_509 and chapter any organization that meets the requirements in sec_1 170a- f iii through vi will be treated as a single entity rather than as an aggregation of separate funds in addition all funds associated with such organization whether a_trust not-for-profit corporation unincorporated association or a combination thereof which meet the requirements of sec_1 f ii will be treated as component parts of such organization plr-107169-18 sec_1_170a-9 provides that to be treated as a component part of a community_trust referred to in paragraph f i of this section a_trust or fund a must be created by gift bequest legacy devise or other transfer to a community_trust which is treated as a single entity under sec_1_170a-9 and b may not be directly or indirectly subjected by the transferor to any material restriction or condition with respect to the transferred assets sec_1_170a-9 provides that the organization must be commonly known as a community_trust fund foundation or other similar name conveying the concept of a capital or endowment fund to support charitable activities in the community or area it serves sec_1_170a-9 requires that all funds of the organization be subject_to a common governing instrument or a master_trust or agency agreement which may be embodied in a single document or several documents containing common language sec_1_170a-9 requires that the organization must have a common governing body which directs or in the case of a fund designated for specified beneficiaries monitors the distribution of all funds exclusively for charitable purposes sec_1_170a-9 requires that the governing body of a community_trust have the power to modify any restriction or condition on the distributions of funds for any specified charitable purpose or to specified organizations if in the sole judgment of the governing body without the necessity of approval by any participating trustee custodian or agent such restriction becomes in effect unnecessary incapable of fulfillment or inconsistent with the charitable needs of the community or area served replace any participating trustee custodian or agent for breach of fiduciary replace any participating trustee custodian or agent for failure to produce a duty under state law and reasonable rate of return sec_1_170a-9 provides that the governing body of the community_trust must commit itself to exercise certain specified powers in the best interests of the community_trust sec_1_170a-9 provides that the governing body shall by resolution or otherwise commit itself to obtain information and take other appropriate steps with the view to seeing that each participating trustee custodian or agent with respect to plr-107169-18 each restricted trust or fund that is and with respect to the aggregate of the unrestricted trusts or funds that are a component part of the community_trust administers such trust or fund in accordance with the terms of its governing instrument and accepted standards of fiduciary conduct to produce a reasonable return of net_income with due regard to safety of principal in furtherance of the exempt purposes of the community_trust sec_1_170a-9 requires the organization to prepare periodic financial reports treating all of the funds which are held by the community_trust either directly or in component parts as funds of the organization sec_1_170a-9 states in the case of a fund that is ultimately treated as not being a component part of a community_trust pursuant to this paragraph f if the forms filed annually by the community_trust included financial information with respect to such fund and treated such fund in the same manner as other component parts thereof such returns filed by the community_trust prior to the taxable_year in which the commissioner notifies such fund that it will not be treated as a component part will be treated as a separate_return for purposes of subchapter_a of chapter of subtitle f analysis ruling no sec_1_170a-9 provides that for purposes of sec_170 sec_501 sec_507 sec_508 sec_509 and chapter any organization that meets the requirements described in sec_1_170a-9 through vi will be treated as a single entity rather than as an aggregation of separate funds foundation established corporation as a supporting_organization foundation and corporation have similar names both are named for the community they serve and are commonly known in the community as funds that support charitable activity in that community therefore foundation and corporation will meet the requirement of sec_1_170a-9 sec_1_170a-9 provides that all of the funds of the organization must be subject_to a common governing instrument or a master_trust or agency agreement which may be embodied in a single document or several documents containing common language the organizing documents of the foundation and the amendments to the organizing documents of corporation state that all gifts devises and bequests are made subject_to a common governing instrument therefore all the donor funds will be plr-107169-18 subject_to a common governing instrument or a master_trust or agency agreement which may be embodied in a single document or several documents containing common language within the meaning of sec_1_170a-9 accordingly foundation and corporation will meet this requirement of sec_1 170a- f iv corporation will amend its organizational documents to provide that the board_of directors of corporation will be the same as the members of the foundation foundation and corporation represent that they use a single distribution committee to evaluate grant requests and make recommendations to the foundation’s board_of trustees thus the same people have the responsibility to ensure that the application and distribution of funds are made exclusively for one or more of the foundation’s charitable purposes accordingly they will meet the requirement of sec_1 170a- f v a the organizing documents of foundation and the amendments to corporation’s organizational documents each give their boards of directors the power to modify conditions or restrictions concerning the distributions of income and principal for charitable purposes and to remove any trustee that has breached its fiduciary duty or for failure to produce a reasonable return of net_income therefore both foundation and corporation will meet this requirement of sec_1_170a-9 foundation and corporation’s organizing documents require that each organization prepare annual reports foundation will operate corporation as one of its component parts and not as a supporting_organization separately recognized as a tax-exempt_entity as such foundation will report the funds and assets of corporation as part of a single entity sec_1_170a-9 because foundation meets all the requirements in sec_1_170a-9 foundation will be treated as a single entity rather than as an aggregation of separate funds for purposes of sec_170 sec_501 sec_507 sec_508 sec_509 and chapter ruling no sec_1_170a-9 provides that for purposes of sec_170 sec_501 sec_507 sec_508 sec_509 and chapter all funds associated with an organization treated as a single entity whether a_trust not-for-profit corporation unincorporated association or a combination thereof will be treated as component parts of such organization if they meet the requirements of sec_1_170a-9 plr-107169-18 to be treated as a component part of foundation corporation a must be created by gift bequest legacy devise or other transfer to a community_trust which is treated as a single entity under sec_1_170a-9 and b may not be directly or indirectly subjected by the transferor to any material restriction or condition with respect to the transferred assets sec_1_170a-9 ruling no above holds foundation will be treated as a single entity under sec_1_170a-9 corporation was created by a transfer from foundation and has been operating to support foundation’s charitable purposes in addition the amendments to corporation’s articles of incorporation and bylaws will not permit any of corporation’s donors to impose any material restrictions or conditions with respect to the donated assets therefore because corporation will meet the requirements of sec_1_170a-9 corporation will be treated as a component part of foundation moreover all funds associated with foundation or corporation that meet the requirements of sec_1_170a-9 also will be treated as component parts of foundation under sec_1_170a-9 ruling no sec_6033 generally provides that every organization_exempt_from_taxation under sec_501 shall file an annual return for purposes of sec_170 sec_501 sec_507 sec_508 sec_509 and chapter ruling no above holds foundation will be treated as a single entity and ruling no holds corporation will be treated as a component part of foundation therefore because foundation and corporation are treated as a single entity for purposes of sec_170 sec_501 sec_507 sec_508 sec_509 and chapter foundation and corporation will file an annual return form_990 as a single entity see generally sec_1_170a-9 separate_return when not treated as component part rulings based upon the facts and representations submitted for purposes of sec_170 sec_501 sec_507 sec_508 sec_509 and chapter foundation will be treated as a single entity under sec_1_170a-9 for purposes of sec_170 sec_501 sec_507 sec_508 sec_509 and chapter corporation will be treated as a component part of foundation under sec_1_170a-9 in addition all other funds associated with foundation or corporation that otherwise meet the requirements of sec_1_170a-9 also will be treated as component parts of foundation under sec_1 170a- f ii plr-107169-18 because foundation will be treated as a single entity and corporation will be treated as a component part of foundation for purposes of sec_170 sec_501 sec_507 sec_508 sec_509 and chapter foundation and corporation will file an annual return form_990 as a single entity the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an individual with authority to bind the taxpayer and upon the understanding that there will be no material changes in the facts this office has not verified any of the material submitted in support of the request for rulings and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2018_1 sec_11 no ruling is granted as to whether corporation qualifies as an organization described in sec_501 or sec_509 and except as expressly provided above no opinion is expressed or implied concerning the federal_income_tax consequences of any other aspects of any transaction or item_of_income set forth in the letter_ruling this letter is directed only to corporation sec_6110 of the code provides that it may not be used or cited by others as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to corporation’s authorized representatives if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely don r spellmann senior counsel exempt_organizations branch employee_benefits exempt_organizations and employment_taxes
